Order entered October 28, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00856-CV

          THE KANSAS CITY SOUTHERN RAILWAY COMPANY, Appellant

                                                V.

                   ANGELA HORTON AND KEVIN HOUSER, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-06507

                                            ORDER
       Before the Court is the October 27, 2019 second request of Antionette Reagor, Official

Court Reporter for the 68th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the motion and extend the time to December 2, 2019. We caution Ms.

Reagor that further extension requests will be disfavored.


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE